489 P.2d 89 (1971)
James Kenneth HOWARTH, Appellant,
v.
EL SOBRANTE MINING CORPORATION, a Nevada Corporation, et al., Respondents.
No. 6351.
Supreme Court of Nevada.
October 5, 1971.
Peter L. Flangas, Las Vegas, for appellant.
Dean Breeze, Las Vegas, for respondents.
OPINION
PER CURIAM:
James Howarth, a coventurer in a mining deal with Wayne Chambers, appeals from an order denying his application for appointment of a receiver after their transaction had fallen into disagreement. The disagreement arose when Chambers cancelled Howarth's stockholder rights in a corporation they had formed. However, the asserted grounds for appeal are completely unsupported by reference to any authorities.
Appellant's absence of faith and confidence in his lawsuit does not inspire any from us. Assignments of error as grounds for reversal will not be considered absent supporting authority unless error is so unmistakable that it reveals itself upon a review of the record. Riverside Casino Corp. v. J.W. Brewer Co., 80 Nev. 153, 390 P.2d 232 (1964); Smithart v. State, 86 Nev. 925, 478 P.2d 576 (1970); Carson v. Sheriff, 87 Nev. ___, 487 P.2d 334 (1971). No discernible error appears in this record.
The appeal is dismissed.